Name: Commission Regulation (EC) No 508/1999 of 4 March 1999 amending Annexes I to IV to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin
 Type: Regulation
 Subject Matter: deterioration of the environment; NA;  animal product;  health
 Date Published: nan

 Avis juridique important|31999R0508Commission Regulation (EC) No 508/1999 of 4 March 1999 amending Annexes I to IV to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin Official Journal L 060 , 09/03/1999 P. 0016 - 0052COMMISSION REGULATION (EC) No 508/1999 of 4 March 1999 amending Annexes I to IV to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (1), as last amended by Commission Regulation (EC) No 2728/98 (2), and in particular Articles 6, 7 and 8 thereof,Whereas, since the adoption of Regulation (EEC) No 2377/90, the Annexes have been amended a number of times; whereas, since the texts are numerous, complex and dispersed among various Official Journals, they are difficult to use and thus lack the clarity which should be an essential feature of all legislation; whereas, certain of those Annexes should therefore be consolidated; whereas on the same occasion the name or chemical description of some compounds should be rectified or made more precise and certain material errors should be corrected;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products,HAS ADOPTED THIS REGULATION:Article 1 Annexes I to IV to Regulation (EEC) No 2377/90 are hereby replaced by the texts set out in the Annex to this Regulation.Article 2 This Regulation shall enter into force on the 60th day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 March 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 1.(2) OJ L 343, 18. 12. 1998, p. 8.ANNEX I LIST OF PHARMACOLOGICALLY ACTIVE SUBSTANCES FOR WHICH MAXIMUM RESIDUE LIMITS HAVE BEEN FIXED 1. Anti-infectious agents 1.1. Chemotheurapeutics1.1.1. Sulfonamides>TABLE>1.1.2. Diamino pyrimidine derivatives>TABLE>1.2. Antibiotics1.2.1. Penicillins>TABLE>1.2.2. Cephalosporins>TABLE>1.2.3. Quinolones>TABLE>1.2.4. Macrolides>TABLE>1.2.5. Florfenicol and related compounds>TABLE>1.2.6. Tetracyclines>TABLE>1.2.7. Naphtalene-ringed ansamycin>TABLE>1.2.8. Pleuromutilines>TABLE>2. Antiparasitic agents 2.1. Agents acting against endoparasites2.1.1. Salicylanilides>TABLE>2.1.2. Tatra-hydro-imidazoles (imidazolthiazoles)>TABLE>2.1.3. Benzimidazoles and pro-benzimidazoles>TABLE>2.2. Agents acting against ectoparasites2.2.1. Organophosphates>TABLE>2.2.2. Formamidines>TABLE>2.2.3. Pyrethroids>TABLE>2.3. Agents acting against endo- and ectoparasites2.3.1. Avermectins>TABLE>2.4. Agents acting against protozoa2.4.1. Triazinetrione derivative>TABLE>3. Agents acting on the nervous system 3.1. Agents acting on the central nervous system3.1.1. Butyrophenone tranquillisers>TABLE>3.2. Agents acting on the autonomic nervous system3.2.1. Anti-adrenergics>TABLE>4. Anti-inflammatory agents 4.1. Nonsteroidal anti-inflammatory agents4.1.1. Arylpropionic acid derivative>TABLE>4.1.2. Fenamate group derivatives>TABLE>5. Corticoides 5.1. Glucocorticoides>TABLE>ANNEX II LIST OF SUBSTANCES NOT SUBJECT TO MAXIMUM RESIDUE LIMITS 1. Inorganic chemicals >TABLE>2. Organic compounds >TABLE>3. Substances generally recognised as safe >TABLE>4. Substances used in homeopathic veterinary medicinal products >TABLE>5. Substances used as food additives in foodstuffs for human consumption >TABLE>6. Substances of vegetable origin >TABLE>ANNEX III LIST OF PHARMACOLOGICALLY ACTIVE SUBSTANCES USED IN VETERINARY MEDICINAL PRODUCTS FOR WHICH PROVISIONAL MAXIMUM RESIDUE LIMITS HAVE BEEN FIXED 1. Anti-infectious agents 1.1. Chemotheurapeutics1.1.2. Benzenesulphonamides>TABLE>1.2. Antibiotics1.2.1. Beta-lactamase inhibitors>TABLE>1.2.2. Macrolides>TABLE>1.2.5. Aminoglycosides>TABLE>1.2.6. Quinolones>TABLE>1.2.9. Polymyxins>TABLE>1.2.10. Penicillins>TABLE>1.2.11. Florfenicol and related compounds>TABLE>2. Antiparasitic agents 2.1. Agents acting against endoparasites2.1.2. Benzimidazoles and pro-benzimidazoles>TABLE>2.2. Agents acting against ectoparasites2.2.1. Formamidines>TABLE>2.2.2. Iminophenyl thiazolidine derivative>TABLE>2.2.3. Pyretrin and pyrethroids>TABLE>2.2.4. Organophosphates>TABLE>2.2.5. Acyl urea derivates>TABLE>2.3. Agents acting against endo- and ectoparasites2.3.1. Avermectins>TABLE>3. Agents acting on the nervous system 3.2. Agents acting on the autonomic nervous system3.2.1. Ã ¢2 sympathomimetic agents>TABLE>5. Anti-inflammatory agents 5.1. Nonsteroidal anti-inflammatory agents5.1.1. Arylpropionic acid derivative>TABLE>5.1.2. Enolic acid derivates>TABLE>ANNEX IV LIST OF PHARMACOLOGICALLY ACTIVE SUBSTANCES FOR WHICH NO MAXIMUM LEVELS CAN BE FIXED Pharmacologically active substance(s) Aristolochia spp. and preparations thereofChloramphenicolChloroformChlorpromazineColchicineDapsoneDimetridazoleMetronidazoleNitrofurans (including furazolidone)Ronidazole